                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION
                                 NO. 4:18-CR-11-B0-1


UNITED STATES OF AMERICA                    )
                                            )
              V.                            )                      ORDER
                                            )
MICHAEL OJAY BRANCH                         )



       This cause comes before the Court on defendant's timely motion to correct his sentence

under Federal Rule of Criminal Procedure 35(b). [DE 43]. In particular, defendant requests that

the Court clarify its judgment [DE 39] to better reflect the sentence imposed by the Court. For

good cause shown, the Clerk is DIRECTED to replace "Counts 1 and 2 - 20 years per count -

concurrent." with "Counts 1 and 2 - 20 years per count- concurrent to each other. This entire 20-

year, concurrent, federal custodial sentence shall run concurrent to the remainder of the

undischarged term of imprisonment in Mr. Branch's North Carolina felony conviction for Second

Degree Murder, Case Number 17 CRS 50411, Martin County Superior Court, Williamston, NC,

imposed on 09I10/2018."



SO ORDERED, this     / j day of December, 2018.


                                            T     NCE W. BOYLE
                                            CHIEF UNITED STATES DISTRICT
